



Exhibit 10.1



FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
ONEMAIN HOLDINGS, INC. 2013 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “RSU Award Agreement”), dated as of [__________],
20[__] (the “Date of Grant”), is made by and between OneMain Holdings, Inc., a
Delaware corporation (the “Company”), and [_____________] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Amended and Restated OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (as
may be amended from time to time, the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.


1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
[_______] restricted stock units (the “RSUs”) as outlined in Exhibit A hereto,
subject to all of the terms and conditions of Exhibit A hereto, this RSU Award
Agreement and the Plan.


2. Form of Payment. Except as otherwise provided in the Plan or in Section 8
hereof, each RSU granted hereunder shall represent the right to receive one (1)
share of Common Stock (a “Share”), which shall be issued to the Participant
pursuant to the applicable schedule set forth in Exhibit A hereto.


3. Restrictions.


(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in
Exhibit A hereto, this RSU Award Agreement or in the Plan have been otherwise
satisfied, terminated or expressly waived by the Company in writing.


(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c), the Shares subject to the RSUs shall become issuable hereunder
(provided, that such issuance is otherwise in accordance with federal and state
securities laws) in accordance with the applicable provisions set forth in
Exhibit A hereto (the period prior to Share issuance, the “Restricted Period”).


(c) Except as otherwise provided under the terms of the Plan or in Exhibit A
hereto, if the Participant’s employment is terminated for any reason (the
“Termination”), this RSU Award Agreement shall terminate and all rights of the
Participant with respect to RSUs that have not vested shall immediately
terminate. Except as otherwise provided under the terms of the Plan or in
Exhibit A hereto, the RSUs that are subject to restrictions upon the date of
termination shall be forfeited without payment of any consideration, and neither
the Participant nor any of the Participant’s successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.
4. Voting and Other Rights. The Participant shall have no rights of a
stockholder (including the right to distributions or dividends) until Shares are
issued following vesting of the Participant’s RSUs; provided, that with respect
to the period commencing on the Grant Date and ending on the date the Shares
subject to such RSUs are issued pursuant to this RSU Award Agreement, the
Participant shall be eligible to receive an amount equal to the product of (i)
the number of Shares to be delivered as a result of such vesting, and (ii) the
amount of cash distributed with respect to an outstanding Share during such
period, which amount shall be paid to the Participant on the date such Shares
are issued (provided that such amount shall not be paid to the extent that any
RSUs do not become vested and Shares are not delivered). No interest or other
earnings will be credited with respect to such payment.


5. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


6. No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the





--------------------------------------------------------------------------------





right of the Company or its Affiliates to terminate the Participant’s employment
any time for any reason whatsoever, with or without cause.


7. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant in respect of any sums required or permitted by
federal, state or local tax law to be withheld with respect to the payment of
any RSUs; provided, that, notwithstanding the foregoing, the Participant shall
be permitted, at his or her election, to satisfy the applicable tax obligations
with respect to any RSUs by cashless exercise or net share settlement, pursuant
to which the Company shall withhold from the number of Shares that would
otherwise be issued upon settlement of the RSUs the largest whole number of
Shares with a Fair Market Value equal to the applicable tax obligations.


8. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Award Agreement comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this RSU Award Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the Participant shall not be
considered to have terminated employment with the Company and its Affiliates for
purposes of this RSU Award Agreement until the Participant would be considered
to have incurred a “separation from service” within the meaning of Section 409A
of the Code. Any payments described in this RSU Award Agreement that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in this RSU Award Agreement,
to the extent that any payment (including Share delivery) is to be made upon a
separation from service and such payment would result in the imposition of any
individual penalty tax and late interest charges imposed under Section 409A of
the Code, such payment shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or upon the
Participant’s death, if earlier). The Company makes no representation that any
or all of the payments and benefits under this RSU Award Agreement comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payments or benefits. The Participant shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A of the Code.


9. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


10. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


11. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.


12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


13. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


14. Entire RSU Award Agreement. This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof, and supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.


15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.







--------------------------------------------------------------------------------





16. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
Your electronic signature of this RSU Award Agreement shall have the same
validity and effect as a signature affixed by your hand.


17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


18. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.




[Signature Page Follows]





















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.




ONEMAIN HOLDINGS, INC.


By ____________________________


Print Name: _____________________


Title: __________________________






















































































[Company's Signature Page to Restricted Stock Unit Award Agreement]













--------------------------------------------------------------------------------





The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.


PARTICIPANT


Signature ____________________


[_____________]




Address: _____________________
_____________________


























































































[Participant’s Signature Page to Restricted Stock Unit Award Agreement]









--------------------------------------------------------------------------------





EXHIBIT A




[Intentionally left blank]





